Knight, Justice.
This cause was first here upon motion of defendant Okie, asking that purported bill of exceptions be stricken. This motion was overruled. The opinion being reported in 44 Pac., 940; 6 Wyo., 327, and was afterward heard upon petition in error and decided upon its merits, sustaining the decision of the lower court, this decision being reported in 46 Pac., 1084; 6 Wyo., 468. Subsequently a motion was filed for a rehearing, to which objection is made for the reason that such applications by the rules of this court should be by petition. An examination of this record discloses the fact that the trial judge died before the record to this court was prepared in full. Of the court that passed upon the merits of the case here, the justice who rendered the opinion has died, and the term of office of the then presiding chief justice has expired; and upon the motion for rehearing a complete submission of the issues presented was allowed. The evidence was voluminous and contradictory, and it can not be said the judgments rendered by both the trial court and this court are unsus-tained by the testimony. We have carefully looked into the same, and there is no reason apparent upon this record for disturbing-the former adjudication.

.Motion for a rehearing will be denied, and the judgment will be affirmed.

*504Potter, C. J.,
was disqualified, having been of counsel in the district court, and Hon. R. H. Scott, Judge of the District Court of the First Judicial District, was called in under the constitutional provision, and sat in the hearing and determination of this cause.
Coen, J., and Scott, J., concur.